Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
	
	Claims 38-41 and  43-57 are pending and under examination.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 	Claims 38-41 and  43-57 are allowed.
	Applicants’ arguments are persuasive. 
Furthermore, the prior art does not teach or fairly suggest methods comprising  the claimed combination of steps, including providing a control and an experimental group of cells, wherein the control group of cells express at least four distinct wild type primary proteins, primary proteins A, B, C and D respectively, and wherein the experimental group of cells express variants of primary proteins A, B, C and D, wherein the variants have at least 97% or greater but less than 100% sequence identity with the primary proteins; contacting with a mixture of magnetic and non-magnetic beads comprising the specific combination of labels, primary binding agents and secondary binding agents as recited in the instant invention  and subjecting to further analysis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/Primary Examiner, Art Unit 1639